Citation Nr: 0913538	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.

2.  Entitlement to an increased rating for chronic 
bronchitis, rated as noncompensable for the period prior to 
May 5, 2005, and as 10 percent disabling since May 5, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
confirmed and continued the denial of service connection for 
a nervous disorder, and denied entitlement to an increased 
rating for bronchitis.  By a May 2005 rating decision, the RO 
increased the disability rating for the Veteran's bronchitis 
from noncompensable to 10 percent disabling, effective May 5, 
2005.

As a preliminary matter, the Board notes that in May 1970, 
the RO denied service connection for a nervous disorder 
(schizophrenic reaction).  The Veteran has since been 
diagnosed as having recurrent major depression, and in 
January 2004, he filed a claim of service connection for this 
psychiatric disability.  In Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that a claim based on a diagnosis of a 
new mental disorder, e.g., depression, states a new claim for 
the purposes of jurisdiction.  Id. at 402; see also Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the 
September 2004 rating decision represents the adjudication of 
a different claim and thus the Board finds that the claim 
must be considered on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

VA is required to notify the Veteran of the information or 
evidence that is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claims.  38 U.S.C.A. § 5103 (West 2002); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As the Board has recharacterized the issue regarding 
compensation for a psychiatric disability as a new claim of 
entitlement pursuant to Ephraim, a review of the claims file 
shows that sufficient notice complying with the notice 
requirements has not been sent to the appellant.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand is required in 
order to allow for sufficient notice with regard to the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  The RO provided the 
Veteran with a notice letter in May 2004.  This letter, 
however, did not specifically notify the Veteran that he 
should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran 
asserts that he has experienced a psychiatric disability 
since shortly after his separation from service.  The record 
reflects that the Veteran was hospitalized for treatment of 
schizophrenic reaction within a year and a half of his 
separation from service and that he has since been diagnosed 
with recurrent major depression.  The Veteran underwent VA 
psychiatric examination in June 2004.  The examiner, however, 
did not offer an opinion as to whether any currently 
diagnosed psychiatric disorder first manifested within a year 
of his separation from service or was otherwise related to 
the Veteran's active service.  Even where VA is not 
statutorily obligated to provide a medical examination, once 
VA has provided a claimant with an examination, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In addition, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  Because the June 2004 
VA examiner did not provide an etiological opinion regarding 
the Veteran's current psychiatric disorder, and the etiology 
remains unclear to the Board, the examination was inadequate, 
and the Board has no discretion and must remand the claim.

With regard to the claim for an increased rating, in numerous 
written statements, the Veteran has alleged that his service-
connected chronic bronchitis has increased in severity since 
the date of the last VA examinations.  The Veteran was last 
afforded a respiratory examination in February 2007.  That 
examination, however, did not include pulmonary function 
testing and is therefore inadequate for rating purposes.  The 
last examination with pulmonary function testing was 
conducted in May 2005.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must notify the Veteran 
and his representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim of 
entitlement to service connection for 
an acquired psychiatric disorder, and 
of what information or evidence the 
Veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate time for response.

2.  The RO/AMC must provide the Veteran 
with notice that complies with the 
requirements of Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008).  Specifically, 
the notice should advise the Veteran 
that to substantiate his claim for an 
increased rating, he must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increased severity of the disability 
and the effect that worsening has on 
his employment and daily life.  The 
Veteran should also be afforded a copy 
of the applicable criteria needed for 
increased (higher) ratings under the 
applicable Diagnostic Codes for rating 
his bronchitis, effective as of the 
date the Veteran filed his claim, and 
as amended during the pendency of the 
appeal.  The Veteran should be advised 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In 
addition, the Veteran should be 
provided with  examples of the types of 
medical and lay evidence that the 
Veteran may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

3.   The RO/AMC shall schedule the 
Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder is 
related to his period of active 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with rendering 
the requested opinions. The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should specifically opine as 
to whether it is as likely as not (a 50 
percent probability or greater) that 
any currently diagnosed psychiatric 
disorder is related to the Veteran's 
period of active service.  In this 
regard, the examiner should 
specifically comment as to the 
psychiatric symptoms for which the 
Veteran was treated on hospitalization 
in November 1969 in determining the 
likely etiologies for all currently 
diagnosed disorders, and address the 
Veteran's report of continuity of 
symptomatology since service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service incurrence but relied on the 
absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  The examiner should 
also comment as to whether the Veteran 
met the criteria for a diagnosis of 
schizophrenia, or any other psychosis, 
within a year of his separation from 
service.  The examiner should provide 
the rationale for the opinions 
provided.  

4.  The RO/AMC shall schedule the 
Veteran for a VA respiratory 
examination to determine the current 
severity of his chronic bronchitis.  
The claims folder should be made 
available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  All indicated 
tests and studies must be conducted, 
including pulmonary function testing.  
Clinical findings should be elicited so 
that both applicable previous and 
revised rating criteria may be applied.  
See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (prior to and after October 6, 
2006).  A complete rationale for all 
opinions should be explained in detail.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required by 
the VCAA.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

6.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




